UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 NAJLA SHAIBI, MAREB NASSER, M.N.
 (a minor child), S.N. (a minor child), K.N.
 (a minor child), ANOOD ALBARAM,
 ABDULRAHMAN AL-QADHI,
                                                       18-CV-102
               Plaintiffs,                             Decision & Order

        v.

 LEE CISSNA, Director of Citizenship and
 Immigration Services, KRISTJEN
 NIELSEN, Secretary of the Department of
 Homeland Security, UNITED STATES
 ATTORNEY’S OFFICE, WILLIAM BARR,
 United States Attorney General,

               Defendants.



       The plaintiffs are Yemeni nationals and their legal permanent-resident family

members who have filed Form I-130 Petitions for Alien Relatives on their behalf.

Docket Items 1. They all seek a writ of mandamus compelling the defendants to

adjudicate those petitions without unreasonable delay and a declaratory judgment that

any such delay is unlawful. Docket Item 6 at 12. On January 23, 2018, the plaintiffs

amended their complaint as a matter of right. Docket Item 6. On March 29, 2018, the

defendants moved to sever the plaintiffs’ claims. Docket Item 14. On April 17, 2018,

the plaintiffs moved to again amend the complaint—this time to include eighty-five

additional plaintiffs and new constitutional claims. Docket Items 16, 17. The

defendants opposed that motion, and on November 26, 2018, they moved to dismiss

the plaintiffs’ petition as moot. Docket Item 23.
       If it appears that subject matter jurisdiction may be lacking at any stage of the

proceeding, the court must consider jurisdictional issues. Fed. R. Civ. P. 12(b)(1);

Wynn v. AC Rochester, 273 F.3d 153, 157 (2d Cir. 2001). If the Court determines that it

does not have subject matter jurisdiction, it must dismiss the case. FED. R. CIV. P.

12(h)(3).

       “Under Article III of the U.S. Constitution, ‘when a case becomes moot, the

federal courts lack subject matter jurisdiction over the action.’” Doyle v. Midland Credit

Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013) (quoting Fox v. Bd. of Trs. of State Univ. of

New York, 42 F.3d 135, 140 (2d Cir. 1994)). “A case is moot when the issues

presented are no longer live or the parties lack a legally cognizable interest in the

outcome.” Samele v. Zucker, 324 F.Supp.3d 313, 327 (E.D.N.Y. 2018) (quoting Cty. of

Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). “In the immigration and naturalization

context, courts have dismissed cases as moot where the agency, such as USCIS, to

which the plaintiff has applied provides the relief sought in the complaint prior to the

court’s adjudication.” Lavin v. United States Citizenship & Immigration Servs., 2018 WL

1801978, at *1 (S.D.N.Y. Apr. 16, 2018).


                                     BACKGROUND


       According to the first amended complaint, plaintiff Najla Shaibi filed Form I-130,

Petition for Alien Relative, on behalf of her husband and children, also plaintiffs, and

provided all requested documentation. Docket Item 6 at 5. Anood Albaram did the

same for her husband, Abdulrahman Al-Qadhi. Id. The defendants then intentionally

delayed the processing and adjudication of these petitions “for the purpose of delaying

and preventing Yemeni Muslim immigration.” Id. In their first amended complaint, the

                                             2
plaintiffs sought to compel adjudication of their petitions, to have the Court declare

defendants’ delay unlawful under federal law and the Constitution, and to obtain costs

and attorney’s fees under the Equal Access to Justice Act. Id. at 12.

       The defendants support their motion to dismiss with a declaration from Adam

Gallagher, the Senior Immigration Services Officer in the Buffalo Field Office for the

United States Citizenship and Immigration Services in the Department of Homeland

Security. Docket Item 23-2. According to Gallagher, the Form I-130 application for the

benefit of Najla Shaibi’s husband was approved on May 23, 2018, and the application

for the benefit of her children was approved on July 20, 2018. Id. at 2. Likewise, Anood

Albaram’s application for the benefit of her husband was approved on March 6, 2018.

Id.

       Gallagher also declares that of the thirty-two petitions for fifty-three beneficiaries

that are the basis of the proposed second amended complaint, only three gave an

address within the Western District of New York and therefore were processed through

the Buffalo Field Office (collectively, the “Western New York plaintiffs”). Id. at 3. And

each of those three petitions already has been adjudicated. Id. at 3-4. “In short, all of

the I-130 applications pertaining to persons residing in Western New York or which are

being adjudicated by the Buffalo Field Office, which are raised in the complaint or

proposed amended complaint have been approved. All of the remaining I-130

applications raised in the proposed amended complaint are for persons residing outside

of Western New York and are not being adjudicated by the Buffalo Field Office.” Id. at

4.




                                              3
                                         DISCUSSION


          The plaintiffs do not contest where the Form I-130 petitioners are located. See

Docket Item 28 at 10 (“Both I-130 petitions subject to the operative complaint and three

of the I-130 petitions subject to the proposed amended complaint are at USCIS’s

Buffalo, NY Field Office.”). Rather, they argue that the petitioners and beneficiaries

from outside Western New York may be parties to this action “because only one of the

plaintiffs need reside in the district for venue to be proper.” Id.

          Moreover, the plaintiffs argue that the Western New York plaintiffs’ claims are not

moot, despite their Form I-130 petitions having been approved, because they are

“capable of repetition, yet evading review.” Id. at 5. They also argue that the voluntary

cessation exception to mootness applies to their claims. Id. at 9. But for the following

reasons, the plaintiffs are incorrect on both these arguments.

          “Th[e] ‘capable of repetition, yet evading review’ doctrine, as applied in cases

other than class actions, is limited to situations in which there was a ‘reasonable

expectation’ or ‘demonstrated probability’ that the same controversy would recur

involving the same party.” Courshon v. Berkett, 16 Fed. App’x 57, 63 (2d Cir. 2011)

(quoting Weinstein v. Bradford, 423 U.S. 147, 149 (1975)). It “applies in ‘exceptional’

situations where: (1) ‘the challenged action is in its duration too short to be fully litigated

prior to cessation or expiration,’ and (2) ‘there is a reasonable expectation that the same

complaining party will be subject to the same action again.’” N.J. Carpenters Health

Fund v. Novastar Mortg., Inc., 753 Fed. App’x 16, 20 (2d Cir. 2018) (quoting

Kingdomware Techs., Inv. v. United States, 136 S. Ct. 1969, 1976 (2016)) (summary

order).


                                                4
       A situation is capable of repetition but evading review when the “elapsed time

that gave rise to mootness would always limit judicial review.” In re Kurtzman, 194 F.3d

54, 59 (2d Cir. 1999). For example, the Supreme Court applied the capable of

repetition yet evading review exception in Roe v. Wade because “regardless of any

injunction that might issue, a woman can only obtain an abortion so long as she remains

pregnant.” Protectmarriage.com-Yes on 8 v. Bowen, 752 F.3d 827, 836 (9th Cir. 2014)

(citing Roe v. Wade, 410 U.S. 113, 125 (1973)). “The limited duration of such

controversies is clear at the action’s inception.” Id.

       Here, the Western New York plaintiffs’ claims for injunction are not clearly limited

from an action’s inception so that the elapsed time will always limit judicial review.

According to the plaintiffs, the basis for this action is the unreasonably long delay in the

adjudication of their Form I-130 petitions. That is the opposite of a situation with an

inherently limited duration. So if the defendants continued to delay applications while

an action was pending, the issue would not avoid judicial review. See In re Kurtzman,

194 F.3d at 59 (“We focus on . . . whether the elapsed time that gave rise to mootness

would always limit judicial review of the question presented . . . .”) (internal quotations

omitted).

       The plaintiffs also argue that the defendants could render any discrimination

claim moot simply by approving an application. Docket Item 28 at 8. And they argue

that the petitioners’ grievances are capable of repetition because petitions that are

granted can be revoked and because they can file new petitions on behalf of other

family members. Id. But “[w]here ‘the repetition of the events giving rise to the

preliminary injunction is entirely speculative, the mere theoretical possibility that this



                                              5
scenario will arise again is not sufficient for the capable of repetition exception to

apply.’” Dorsey v. Sullivan, 2013 WL 4776344, at *6 (W.D.N.Y. Sep. 2013) (quoting

Haley v. Pataki, 60 F.3d 137, 141 (2d Cir. 1995)). Therefore, the speculative and

theoretical possibility that the plaintiffs raise here is not enough.

       The voluntary cessation doctrine also does not vest this Court with jurisdiction.

That doctrine “aims to eliminate the incentive for a defendant to strategically alter its

conduct in order to prevent or undo a ruling adverse to its interest.”           E.I. Dupont

DeNemours & Co. v. Invista B.V. & Invista S.A.R.L., 473 F.3d 44, 47 (2d Cir. 2006). But

“government actors enjoy a rebuttable presumption that the objectionable behavior will

not recur.” Bankshot Billiards, Inc. v. City of Ocala, 634 F.3d 1340, 1351 (11th Cir. 2011)

(alterations omitted); see Lamar Advertising of Penn, LLC v. Town of Orchard Park, New

York, 356 F.3d 365, 376 (2d Cir. 2004) (“Where, as here, the defendant is a government

entity, some deference must be accorded to [its] representation that certain conduct has

been discontinued.”) (internal quotations omitted).

       The voluntary cessation doctrine applies “if the court cannot provide relief because

the defendant voluntarily stopped the challenged practice.” McKay v. New York, 2018

WL 1046792, at *5 (W.D.N.Y. Feb. 26, 2018). But if “(1) it can be said with assurance

that there is no reasonable expectation that the alleged violation will recur and (2) interim

relief or events have completely and irrevocably eradicated the effects of the alleged

violation,” then the case is moot notwithstanding the voluntary cessation. Am. Freedom

Def. Initiative v. Metro. Transp. Auth., 815 F.3d 105, 109 (2d Cir. 2016). Here, the

plaintiffs’ Form I-130 petitions have been adjudicated.          Their speculation that the

government might revoke those petitions or that they might again apply—and the



                                               6
government might again delay processing the applications—for other family members is

just that: speculation and not a reasonable expectation that the alleged violation will recur.

       The plaintiffs also argue that their constitutional claims create an on-going dispute

between the defendants and the properly-venued plaintiffs. Docket Item 28 at 3. In fact,

the plaintiffs’ claims for delay damages under Bivens v. Six Unknown Named Agents, 403

U.S. 388 (1971), which they raise only in the proposed amended complaint, Docket Item

17 at 54, may provide a basis for this Court’s jurisdiction.

       Rules 15(a)(2) and 20(a)(1) of the Federal Rules of Civil Procedure govern the

plaintiffs’ motion for leave to amend the complaint. Rule 15 provides that the court “should

freely give leave” to amend a pleading “when justice so requires,” FED. R. CIV. P. 15, and

Rule 20 provides that persons may join in one action as plaintiffs if “they assert any right

to relief jointly . . . arising out of the same transaction [or] occurrence” and a “question of

law or fact common to all plaintiffs will arise in the action,” FED. R. CIV. P. 20(a).

       Given that liberal standard, Najla Shaibi—the only Western New York plaintiff who

appears in both the operative complaint and the proposed amended complaint—may

amend the complaint to include her Bivens claims as well as the new plaintiffs because

all the new claims arise out of the same operative facts as alleged in the original

complaint. See, e.g., Benedith v. Malverne Union Free School Dist., 38 F. Supp. 3d 286,

338 (E.D.N.Y. 2014) (“the same transaction or occurrence factor routinely has been found

to exist where . . . plaintiffs with varying factual circumstances alleged the common

denominator of a policy or practice of discrimination.”) (internal quotation omitted). And

these claims for damages, which may or may not be viable under Bivens, are not moot.




                                               7
See Powell v. McCormack, 395 U.S. 486, 498 (1969) (holding that a damages claim is

not rendered moot because a related injunctive-relief claim becomes moot).

         Nevertheless, it is not clear that this Court should adjudicate those claims—

whether they seek injunctive relief or damages—brought by plaintiffs who do not reside

in Western New York. Therefore, the plaintiffs are ordered to show cause within 30 days

why the claims of the plaintiffs who do not reside in Western New York should not be

severed and those actions transferred to another district where venue is proper.


                                        CONCLUSION


         In light of the above, the plaintiffs’ motion to amend the complaint, Docket Item 16,

is granted in part to allow them to add other plaintiffs and Bivens claims. The defendants’

motion to dismiss, Docket Items 23, 24, is granted as to the Western New York plaintiffs’

claims for injunctive relief. The defendants’ motion to sever, Docket Item 14, is denied as

moot in light of the proposed amended complaint and this order to show cause. The

plaintiffs shall show cause within 30 days of the date of this order why this action should

not be severed and claims that do not arise out of events in the Western District of New

York transferred. The defendants shall have 14 days from the date of the plaintiffs’

submission to respond, and the plaintiffs shall have 7 days from the date of the

defendants’ response to reply.

         SO ORDERED.

Dated:          August_20, 2019
                Buffalo, New York
                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE



                                               8
